Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on February 2, 2021, in which claims 1, 3-5, 7-13, and 20-25 were presented for examination, of which claims 1, 3, 10, 22 and 25 were amended and claim 19 was cancelled, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1, 3-5, 7-13, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 22, the claimed limitation “the shank continuously extends across all weight bearing areas” is indefinite because it is unclear what the “weight bearing areas” are. Is the applicant trying to say that the shank is coextensive with the sole? 

	Claims 3-5, 7-13, 20, 21, and 23-25 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-12, 20, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grott et al. “Grott” (US Patent 9,578,920) in view of Schmid (US Patent 4,858,338) as best understood.
	Regarding claim 1, Grott discloses an item of footwear (combination of 12 and 26, Fig. 1 and 2) comprising: 
(combination of 24 and 26); and 
	a carbon-fibre reinforced shank (12, Col. 14, Lines: 57-58) provided within the sole (combination of 24 and 26, Fig. 2), the carbon-fibre reinforced shank (12) continuously extending across the sole (see annotated Fig. 1 below, examiner notes the shank is shown as “extending across the sole”) to provide rigidity to the sole (combination of 24 and 26, “to provide…sole” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), wherein the shank (12) is curved upwards from a central portion of the shank (see annotated Fig. 2 below) to opposing ends of the shank (see annotated Fig. 2 below).  

    PNG
    media_image1.png
    564
    1032
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated

    PNG
    media_image2.png
    779
    1158
    media_image2.png
    Greyscale
Fig. 2-Examiner Annotated

	Grott does not disclose the shank continuously extending across all weight bearing areas of the sole.
	However, Schmid teaches yet another item of footwear, wherein Schmid teaches a shank (20, Fig. 1) continuously extending across all weight bearing areas of the sole (14, examiner notes the shank is shown as extending “across all weight bearing areas of the sole).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shank as disclosed by Grott, by making the shank continuously extending across all weight bearing areas of the sole as taught by Schmid, in order to sufficiently support all areas of a user’s foot.

	Regarding claim 3, Grott in view of Schmid disclose the sole (combination of 24 and 26, Fig. 2 of Grott) defines a rocker (see annotated Fig. 2 above) for assisting a wearer with forward movement when a front portion of the item of footwear (see annotated Fig. 2 above) is lowered and a heel portion of the item of footwear (see annotated Fig. 2 above) is raised (“for assisting…raised” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes when the “front portion of the shoe” is lowered, the “heel portion of the shoe” would rise while the wearer is walking).  
	Regarding claim 4, Grott in view of Schmid disclose the item of footwear (combination of 12 and 26, Fig. 1 and 2 of Grott) comprises a straight last shoe (examiner notes “a straight last shoe” is shown in Figs. 1 and 2).  

	Regarding claim 5, Grott in view of Schmid disclose the sole (combination of 24 and 26, Fig. 2 of Grott) has substantially straight longitudinal sides shoe (see annotated Fig. 1 above, examiner notes the sole is shown as having “substantially straight longitudinal sides shoe” because the applicant uses the term “substantially”).  
 
	Regarding claim 8, Grott in view of Schmid disclose the shank (12, Fig. 1 of Grott) is configured to store kinetic 2RESPONSE TO FINAL OFFICE ACTION ATTORNEY DOCKET NO. IGW 1001-US APPLICATION NO.: 15/760,488energy from a one stage of a gait cycle, and use the kinetic energy in another stage of the gait cycle (“configured to…another stage of the gait cycle” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

	Regarding claim 9, Grott in view of Schmid disclose the shank (12, Fig. 1 of Grott) is disposed between an upper portion of the sole (see annotated Fig. 2 above), and a lower portion of the sole (see annotated Fig. 2 above).  

	Regarding claim 10, Grott in view of Schmid disclose the upper portion of the sole (see annotated Fig. 2 above of Grott) and the lower portion of the sole (see annotated Fig. 2 above) both extend along the entire length of the sole (51, examiner notes this limitation is shown in the annotated Fig. 2 above).  

	Regarding claim 11, Grott in view of Schmid disclose the shank (12, Fig. 1 of Grott) is glued between the upper portion of the sole (see annotated Fig. 2 above) and the lower portion of the sole (see annotated Fig. 2 above, Col. 5, Lines: 13-18 and 33-35).  

	Regarding claim 12, Grott in view of Schmid disclose the sole (combination of 24 and 26, Fig. 2 of Grott) is moulded with the shank (12) in place (Col. 5, Lines: 29-32).  

	Regarding claim 20, Grott in view of Schmid disclose a toe portion of the shank (see annotated Fig. 1 above of Grott) is wider than a heel portion of the shank (see annotated Fig. 1 above).
  
	Regarding claim 21, Grott in view of Schmid disclose the shank (12, Fig. 1 of Grott) is at least partly curved upwards from a central portion of the shank (see annotated Fig. 2 above) to opposing sides of the shank (see annotated Fig. 2 above).  

	Regarding claim 23, Grott in view of Schmid disclose all weight bearing areas of the sole are supported by the shank (12 of Grott, examiner notes the “all weight bearing areas of the sole” are the areas of the sole the wearers foot would be pressed against).  

	Regarding claim 25, Grott in view of Schmid disclose the shank (12, Fig. 1 of Grott) is configured to flex along a length of the shank (99, “configured to…shank” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grott in view of Schmid, further in view of Seabra (US Patent 10,070,692), hereinafter Seabra as best understood.
	Regarding claim 7, Grott in view of Schmid disclose the invention substantially as claimed above.
	They do not disclose the shank is formed of carbon fibre reinforced polymer.  
	However, Seabra teaches yet another item of footwear, wherein Seabra teaches a shank (4, Fig. 3) is formed of carbon fibre reinforced polymer (Col. 9, Lines: 19-22).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the shank as disclosed by Grott in view of Schmid disclose, by forming the shank from carbon fibre reinforced polymer as taught by Seabra, in order to enhance the structural integrity of the shank and to reduce manufacturing expenses.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grott in view of Schmid, further in view of Wong (US PG Pub. 2012/0311887), hereinafter Wong as best understood.
	Regarding claim 13, Grott in view of Schmid disclose the invention substantially as claimed above.
	They do not disclose the shank has a thickness of 1mm or less.  
	However, Wong teaches yet another item of footwear, wherein Wong teaches a shank (410, Fig. 6A and 6B) has a thickness of 1mm or less (Par. 0046).
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the shank disclosed by Grott in view of Schmid, by constructing the shank to have a thickness of 1mm or less as taught by Wong, in order to ensure that the shank is capable of retaining its rigidity and support for the wearer.

Regarding claim 22, Grott in view of Schmid disclose the invention substantially as claimed above.
They do not disclose a method of modifying an existing item of footwear. 
However, under the principles of combination, if a prior art is capable of performing the claimed process or method, in its normal and usual operation, would necessarily describes an device capable of performing the different steps of the method or process, then the device claimed will be considered to be obvious by the prior art process or method.  When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will obviously describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) MEPEP 2112.02.      

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Grott in view of Schmid, further in view of Meschter et al. (US PG Pub. 2007/0107264), hereinafter Meschter, as best understood.
	Regarding claim 24, Grott in view of Schmid disclose the invention substantially as claimed above.
	They do not disclose the shank comprises layers of carbon fibre that are woven, and laid upon each other with a resin or thermoplastic.  
	However, Meschter et al. “Meschter” teaches yet another item of footwear, wherein Meschter teaches a shank (250, Fig. 13) comprises layers of carbon fiber that are woven, and laid upon each other with a thermoplastic (Par. 0069).
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the shank disclosed by Grott in view of Schmid, by constructing the shank from layers of carbon fibre that are woven and laid upon each other by thermoplastic as taught by Meschter, in order to provide a structural framework while permitting articulation of the shoe (Par. 0069).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732